        Case 7:12-cv-06421-KMK Document 271 Filed 07/09/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SECURITIES AND EXCHANGE COMMISSION,

                                                   Plaintiff, 12 Civ. 6421 (KMK)

                v.

 EDWARD BRONSON, E-LIONHEART
 ASSOCIATES, LLC, d/b/a FAIRHILLS CAPITAL

                                                Defendants

               and

 FAIRHILLS CAPITAL, INC.

                                         Relief Defendant.



                                     [PROPOSED] ORDER

WHEREAS the Court entered an Amended Judgment against Defendant Edward Bronson

(“Bronson”) and Defendant E-Lionheart on August 28, 2017 (“Judgment”);

WHEREAS the Court held Bronson in civil contempt for failing to pay the Judgment on January

19, 2021;

WHEREAS Bronson has agreed to cure his contempt by paying the Judgment in full pursuant to

a payment plan;

       IT IS HEREBY ORDERED that Bronson pay the Judgment pursuant to the following

payment plan. Bronson will pay:

            (i) $1.1 million dollars by August 13, 2021 credited first to the penalties and post-

               judgment interest thereon owed by Bronson and E-Lionheart as set forth in the

               Judgment. Prior to making the payment, counsel for Bronson shall contact the
         Case 7:12-cv-06421-KMK Document 271 Filed 07/09/21 Page 2 of 4



               Commission and obtain the payoff figures for both penalties, and then pay the full

               balance owed thereon directly to the Commission as set forth below. Any amount

               remaining from the $1.1 million payment following the payment of the penalties

               shall be paid directly to the Court’s Registry Investment System account

               (hereinafter “CRIS account”) established for this action as set forth below. Those

               funds shall be credited to the prejudgment interest and disgorgement ordered to be

               paid in the Judgment;

           (ii) Following the initial payment on or before August 13, 2021, ten (10) installments

               of $1.1 million dollars per month are due on the 13th of each month: September

               13, 2021, October 13, 2021, November 13, 2021, December 13, 2021, January 13,

               2022, February 13, 2022, March 13, 2022, April 13, 2022, May 13, 2022 and June

               13, 2022; and

           (iii) a final payment including the balance of prejudgment interest and disgorgement

               and all post-judgment interest (which shall continue to accrue until payment is

               made in full) on July 13, 2022. Prior to the due date of this payment, counsel for

               Bronson shall contact the Commission to obtain the proper payoff amount due.

       IT IS FURTHER ORDERED that upon joint motion by the parties, the Court shall

appoint a liquidator to whom neither party objects to sell securities in the Top Knot Inc. USA

brokerage account held at UMB –168.1 (and any other account that Bronson designates) to

facilitate the satisfaction of any portion of the Judgment and payments ordered herein;

       IT IS FURTHER ORDERED that Bronson is solely responsible for making each

payment set forth above in full regardless of the value of any brokerage account, any delay by

the court-appointed liquidator, including a delay in designating a court-appointed liquidator, or



                                               -2-
         Case 7:12-cv-06421-KMK Document 271 Filed 07/09/21 Page 3 of 4



any other issue that arises;

       IT IS FURTHER ORDERED that if Bronson fails to make any payment in full by the

due date, Bronson will immediately inform the Court and the Commission and the Court shall

hold a hearing on the defaulted payment plan as soon as possible to determine appropriate

sanctions;

       IT IS FURTHER ORDERED that Bronson will pay the penalties due to the Securities

and Exchange Commission (“Commission”) by any of the following means: Payment may be

made electronically to the Commission, which will provide detailed ACH transfer/Fedwire

instructions upon request. Payment may also be made directly from a bank account via Pay.gov

through the SEC website at https://www.sec.gov/paymentoptions. Bronson may also pay by

certified check, bank cashier’s check, or United States postal money order, made payable to the

Securities and Exchange Commission and setting forth the title and civil action number of this

action and the name of this Court; and specifying that payment is made pursuant to this

Judgment. The funds may be hand-delivered or mailed to:

               Enterprise Services Center
               Accounts Receivable Branch
               HQ Bldg., Room 181, AMZ-341
               6500 South MacArthur Boulevard
               Oklahoma City, OK 73169

Payments must be accompanied by a cover letter identifying Bronson as the Defendant in this

action, and the name of this Court and the docket number of this action and shall be credited on

the date received by the Commission.

       IT IS FURTHER ORDERED that Bronson must file proof of all payments on ECF.

       IT IS FURTHER ORDERED that the Clerk of Court is hereby directed to establish a

CRIS account for the payments of disgorgement, prejudgment interest and postjudgment interest



                                              -3-
          Case 7:12-cv-06421-KMK Document 271 Filed 07/09/21 Page 4 of 4



thereon to be made pursuant to the payment plan in this action to be held until further Order of

the Court, except as set forth below. Payments to the CRIS account shall be made be certified

check, bank cashier’s check, or United States postal money order, made payable to The Clerk of

the Court for the Southern District of New York and sent to the following address: 500 Pearl

Street, Room 260, New York, New York 10007. Reference to the case number, 12-cv-6421-

KMK shall be included with each payment.

         IT IS FURTHER ORDERED that provided there is no pending litigation in the Court at

the time the final payment on July 13, 2022 is made, the funds in the CRIS account shall be

turned over the Commission without further order of the Court.


Dated:         White Plains, New York

               __________________, 2021
                                                     UNITED STATES DISTRICT JUDGE




                                               -4-
